Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  March 7, 2018                                                       Stephen J. Markman,
                                                                                 Chief Justice

  156132-4 & (80)                                                           Brian K. Zahra
                                                                    Bridget M. McCormack
                                                                          David F. Viviano
                                                                      Richard H. Bernstein
                                                                           Kurtis T. Wilder
  MARY ANN HEGADORN,                                                 Elizabeth T. Clement,
           Plaintiff-Appellant,                                                       Justices

  v                                             SC: 156132
                                                COA: 329508
                                                Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/
  DEBORAH D. TRIM, Personal Representative of
  the Estate of DOROTHY LOLLAR,
                Plaintiff-Appellant,
  v                                             SC: 156133
                                                COA: 329511
                                                Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/
  ROSELYN FORD,
           Plaintiff-Appellant,
  v                                             SC: 156134
                                                COA: 331242
                                                Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendant-Appellee.

  _________________________________________/
                                                                                                               2


        On order of the Court, the motion to file response is GRANTED. The application
for leave to appeal the July 27, 2017 judgment of the Court of Appeals is considered, and
it is GRANTED. The parties shall include among the issues to be briefed whether: (1)
the Court of Appeals clearly erred in holding that the trust assets of the plaintiffs’
spouses’ and decedent Lollar’s spouse are “countable assets” for purposes of Medicaid
eligibility; and (2) the Department of Health and Human Services could base its decision
on the retroactive application of a department policy adopted more than 45 days after the
plaintiffs’ applications were filed. The time allowed for oral argument shall be 20
minutes for each side. MCR 7.314(B)(1).

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 7, 2018
       t0228d
                                                                             Clerk